DISMISS; and Opinion Filed December 28, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01243-CR

                           WILLIAM DAVID WALTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1252565-S

                              MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Schenck
                                   Opinion by Justice Schenck
       William David Walton was convicted, following the adjudication of his guilt, of

possession of methamphetamine in an amount of one gram or more but less than four grams.

Appellant pleaded true to the allegations in the motion to adjudicate guilt as part of a plea

agreement, which included a waiver of his right to appeal. See Blanco v. State, 18 S.W.3d 218,

219–20 (Tex. Crim. App. 2000). The trial court followed the plea agreement and sentenced

appellant to two years’ imprisonment. Because appellant waived his right to appeal, we dismiss

the appeal for want of jurisdiction.


                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47

151243F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM DAVID WALTON, Appellant                     On Appeal from the 282nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-01243-CR        V.                        Trial Court Cause No. F12-52565-S.
                                                    Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Lang-Miers
                                                    participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 28th day of December, 2015.




                                             –2–